*230On Petition for Rehearing.
Hadley, J.
1. Appellee, in his petition for a rehearing, earnestly insists that we do not fully comprehend his position in this case, and the force of his contention that he relied upon his contractual rights for recovery. In this he is mistaken. We fully understood his position, and the purpose of our discussion of the right of the switching crew and train crew to make contracts for the company was to show that the proof of a custom, extending though it did over a long period of years, that was maintained within the private shipping yards of the consignee, wholly separate and apart from the main line and switch yards and freight and shipping offices of appellant, and known to the switching crew, who had no authority to make any contract for appellant, and which was unknown to either appellant or the consignee, was not proof that such custom became a part of the contract of shipment. To show that it was a part of such contract that appellee, as an employe of the consignee, should have the right, while unloading the car, to ride on said car while it was being switched, he must show that appellant had knowledge, either constructive or actual, of the existence of the custom permitting him to’ do so, and such knowledge could not be shown by merely proving that a switching crew, that had no authority whatever to make contracts for the company, knew of such custom, under the circumstances before enumerated.
Petition for a rehearing denied.